Cobb, J.
The act creating the city court of Sylvester was ap proved August 11, 1904. It provided that it should take effect immediately upon the passage of an act abolishing the county court.of Worth county. Acts 1904, p. 207. The act abolishing the county court was approved August 13, 1904. Acts 1904, p. 240. By an act approved on the date last referred to, the City of Sylvester was incorporated, and this act provided that it should take effect immediately upon the passage and approval of an act abolishing the charter of the Town of Sylvester, which latter act was approved August 15, 1904. Acts 1904, pp. 644, 645. If the dates of the approval of the acts incorporating the city and establishing the city court are to control, the city court was *593established two days before the municipality was incorporated as a city, and, under the decisions cited in the headnotes, no writ of error would lie to this court from such a court. If the dates when the respective acts went into effect are to control, a like result is reached; for the act incorporating the city did not go into effect until August 15-, whereas the act establishing the city court went into operation on August 13. The recital in the city-court act that the court was established in the “City of Sylvester” does not bind the courts. It follows that the city court of Sylvester is not a constitutional city court, and that no writ of error lies from that court to the Supreme Court.

Writ of- error dismissed.


All the Justices concur.